Citation Nr: 0735195	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	To Be Clarified



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.  He was awarded a Purple Heart Medal and a 
Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that the current manifestations of his 
service-connected PTSD are far worse than that represented by 
the currently assigned initial 30 percent rating.  In support 
of his claim, he submitted a July 2005 private psychiatric 
evaluation prepared by Dr. E.W.H., who said the veteran had 
nightmares up to twice a week, flashbacks three to four times 
a month, and panic attacks two to three times a week, with 
moderate recent memory impairment, and hallucinations and 
illusions.  It was also noted that the veteran worked at the 
United States Postal Service.  A score of 40 was assigned on 
the Global Assessment of Functioning (GAF) scale.

The Board notes that the veteran was last examined by VA in 
November 2003 when the examiner reported mild to moderate 
impairment and assigned a GAF score of 57.  Although in an 
August 2003 private psychiatric report, Dr. J.C.L. said the 
veteran was severely compromised and unemployable 
(notwithstanding that the veteran was working at the United 
States Post Office at the time) and assigned a GAF score of 
35.  Thus, the Board is of the opinion that the veteran 
should be afforded a new VA psychiatric examination to assess 
the current severity and all manifestations of his service-
connected PTSD and to reconcile the divergent GAF scores 
assigned to his psychiatric disability.

Further, the Board notes that, in a May 1978 signed 
authorization form (VA Form 23-22), the veteran appointed The 
American Legion (through the North Carolina Division of 
Veterans Affairs) to represent him in his claim before VA.  
However, the veteran's May 2004 notice of disagreement and 
October 2004 substantive appeal statements are signed "pro 
se", indicating that the veteran was representing himself.  
Nevertheless, in October 2007, The American Legion submitted 
a written statement to the Board on his behalf.  There is no 
indication on file that the veteran wanted to revoke the 
power of attorney to his representative.  Thus, the veteran 
should be requested to clarify if he wishes to be represented 
by The American Legion, or another service organization, or 
if he wishes to represent himself, in his current claim on 
appeal.     

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).

2.	The RO/AMC should request that 
the veteran clarify in writing 
whether he wishes to retain The 
American Legion as his accredited 
representative.  If not, the 
veteran should be informed that 
he should specifically revoke 
that power of attorney 
designation, and then he may 
elect another service 
organization or an attorney or 
other individual by means of a VA 
Form 21-22 or a VA Form 22a, 
respectively if desired.  The 
letter to the veteran should 
include blank VA Forms 21- 22 and 
22a and a copy of the letter 
should be provided to The 
American Legion.  A copy of the 
letter should be included in the 
claims file with any executed VA 
Form 21-22 or 22a received from 
the appellant.  If he desires to 
continue with The American Legion 
as his representative, he need 
only so indicate and no new power 
of attorney file should be 
indicated.  No response from the 
veteran will be taken to mean 
that he desires to continue with 
The American Legion.

3.	Then, the RO/AMC should schedule 
the veteran for a VA psychiatric 
examination performed by a 
psychiatrist with expertise in 
PTSD to determine the current 
severity and all manifestations 
of the veteran's service-
connected PTSD.  All indicated 
tests and studies should be 
completed and all clinical 
studies should be reported in 
detail.

a.	The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD.

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD, including 
whether the disorder 
interferes with his ability 
to work.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an 
Axis V diagnosis (Global 
Assessment of Functioning 
Scale) consistent with the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual for 
Mental Disorders (4th. ed. 
revised, 1994) (DSM-IV) and 
an explanation of what the 
assigned score represents.  

e.	The examiner is particularly 
requested to reconcile the 
GAF scores assigned by Dr. 
J.C.L in August 2003 (35); 
by the VA examiner in 
November 2003 (57); and by 
Dr. E.W.H. in July 2005 
(40).  The rationale for all 
opinions expressed should be 
provided.  The claims folder 
should be made available to 
the examiner for review 
prior to the examination and 
the examination report 
should indicate whether the 
veteran's medical records 
were reviewed.

4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an increased initial rating 
in excess of 30 percent for the 
veteran's service-connected PTSD.  
If the benefits sought on appeal 
remain denied, the veteran and 
his representative (if so 
clarified) should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the September 2004 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



